Title: From Thomas Jefferson to William Augustine Washington, 15 July 1806
From: Jefferson, Thomas
To: Washington, William Augustine


                        
                            Sir
                            
                            Washington July 15. 06.
                        
                        I recieved your letter of yesterday & am thankful for this mark of attention & the opportunity offered of
                            obtaining a supply of coal. the fact is that I have a standing correspondent at Richmond who annually purchases my stock
                            of coal there at such time as he finds most advantageous, and in autumn he freights a vessel & sends it on to this
                            place. he is a good judge of quality & is generally allowed to pick the large, so that being regularly & well served,
                            consistency calls for a continuance in the same line of supply.
                        I am sorry to learn that you are confined with the gout. I cannot help believing that a visit to the Augusta
                            springs would greatly relieve you. Accept my salutations & assurances of great respect & esteem.
                        
                            Th: Jefferson
                            
                        
                    